Appellant's lack of knowledge about the law and mental challenges are not
                     impediments external to the defense. 2 See Phelps v. Director, Prisons, 104
                     Nev. 656, 660, 764 P.2d 1303, 1306 (1988). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 3




                                                                          AtA          J.
                                                           Hardesty


                                                                                       J.



                                                                                       J.



                     cc: Hon. Valerie Adair, District Judge
                          Lance Speake
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           2 We  note that appellant was determined to be competent during the
                     trial proceedings and litigated a post-conviction motion to withdraw the
                     plea prior to the filing of this petition.

                           3 We   deny appellant's request for counsel.

     SUPREME COURT
             OF
          NEVADA
                                                             2
     (0) 1947A


 11E;S:
4,                                 3E- IMEN111
                                     A